By the Court.

Lumpkin, J.,
delivering the opinion.
The only question in this case is, is the plaintiff a nonresident? If so, the Acts of 1812 and 1839 make the attorneys liable for costs. It is admitted that the plaintiff’s principal office for doing business is in Dalton, Whitfield county. Their road has been located in Floyd. Lands have been ceded for that purpose. A number of the stockholders, together with one director, reside in Floyd, and moreover, the Dalton and Gadsden roads have, since the institution of the suit, been united with the Georgia and Alabama Road, whose place of doing business is Rome, Floyd county. This last fact comes too late to affect the question, and while it may be true that the location of the road through Floyd will confer jurisdiction for certain purposes, under the special Legislature of 1854 and 1856, yet this case does not fall within them. This is an action by the Dalton and Gadsden Road, against certain stockholders, to collect the assessments *390made on their stock as subscribers, and their principal office for doing business is their only place of residence for that purpose. And the fact of their owning property in Floyd county will, we apprehend, make no difference under the Acts of 1812 and 1839. The plaintiff' might own property under those acts in the county where the suit was instituted, and that would not exempt the attorney from liability.
Let the judgment be reversed.